Citation Nr: 1549036	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  05-07 637	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and a bipolar disorder.

3.  Entitlement to an increased evaluation for anxiety, a nervous disorder, and depression, rated as 30 percent disabling prior to February 16, 2010, and as 50 percent disabling beginning November 15, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active duty from February 1981 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


ORDER TO VACATE

The Board Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

The Veteran, through his representative, submitted a motion to vacate the June 1, 2015, Board decision only as to the issues listed on the title page.  As stated in the motion, at the time the Board issued its June 1, 2015 decision, the Veteran's representative had not received a copy of the Veteran's claims file, which had been requested in October 2014.  

Accordingly, the June 1, 2015 Board decision, only to the extent that it addressed the issues of (1) entitlement to service connection for a low back disability; (2) entitlement to service connection for PTSD and a bipolar disorder; (3) entitlement to an increased evaluation for anxiety, a nervous disorder, and depression, rated as 30 percent disabling prior to February 16, 2010, and as 50 percent disabling beginning November 15, 2013; and (4) entitlement to a TDIU, is vacated.

The Veteran will be entitled to submit additional evidence and/or argument within 60 days from the date of this Vacatur.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



